Title: From George Washington to Elbridge Gerry, 29 January 1780
From: Washington, George
To: Gerry, Elbridge


          
            Dear Sir,
            Hd Qrs Morris-town 29th Jan. —80
          
          I received your obliging Letter of the 12th—I am sorry to find that Congress had not at that time made any requisitions of Men from the States, as it appears to me that the army without reinforcements, by the expiration of the inlistments of so many men and of the service of the new levies as they are called, will be much more reduced than will be compatible with our interest & policy. It was in part from the probability that such an idea as the one you suggest to have obtained with some, might take place, that I was induced to mention in my letter of the 18th of

Novr, the essential difference between an army on Paper & its real efficient force, & to illustrate the point by contrasting the column of the present fit for duty in the return transmitted, with that of the total.
          The hopes indulged from the beginning of the contest to the present day from time to time, that a peace would soon take place, have been the source at least of great expence—and they may still prove so and the means of protracting the war.
          There is nothing so likely to produce peace as to be well prepared to meet the enemy—and from this perswasion—and the effect you justly observe the contrary on our part might have on the mind of the Court of France & also on that of Spain, I think it would be right for us to hold forth at least, every appearance of preparation & vigor, & really to do what our abilities & the circumstances of our finance may well justify. The latter I own is a most important consideration, but I cannot judge how far the state of it may, or may not require retrenchment and a spirit of œconomy or indeed inactivity in our affairs. You will however perceive by a letter to Congress of the 18th by Baron Steuben, that I have again mentioned my opinion of the propriety of placing the Army on a more respectable footing than it will be at the opening of the Campaign, without their interposition; and that I have offered the same in my letter to you—Mr Livingston and Mr Matthews.
          With respect to provision—the situation of the army is comfortable at present on this head, & I ardently pray that it may never be again as it has been of late. We were reduced to a most painfu⟨l⟩ and delicate extremity. such as rendered the keeping of the Troops together a point of great doubt—The exertions of the Magistrates & inhabitants of this state were great & chearful for our relief.
          I have had my attention much engaged by a variety ⟨of⟩ pressing business & must rely on ⟨your⟩ endulgence to excuse an earlier acknowledgement of your favor. I am Dr Sir With great regard & esteem Yr Most obedt Serv.
          
            Go: Washington
          
        